Citation Nr: 0633597	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  03-22 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for a stomach condition 
manifested by chronic and intermittent abdominal pain and 
cramping, claimed as Helicobacter Pylori (H. Pylori).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
December 1971.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of June 2002 and January 2003 rating decisions.

In the June 2002 rating decision, the RO denied the veteran's 
claim for service connection for Hepatitis C. The veteran 
filed a notice of disagreement (NOD) in August 2002.  In the 
January 2003 rating decision, the RO denied the veteran's 
claim for service connection for H. Pylori.  The veteran 
filed an NOD in April 2003. In June 2003, the RO issued a 
statement of the case (SOC) encompassing both issues. The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in August 2003.

In April 2005, the veteran testified during a video 
conference hearing before the undersigned Veterans Law Judge 
(VLJ); a transcript of that hearing is of record. Following 
the hearing, the veteran requested, and the undersigned 
granted, a 60-day abeyance period for the submission of 
additional evidence in support of the claims on appeal.  No 
additional evidence was received.

In August 2005, the Board remanded these matters to the RO 
for further action.  After completing the requested action, 
the RO continued the denial of each claim for service 
connection (as reflected in a June 2006 Supplemental SOC 
(SSOC)), and returned these matters to the Board for further 
appellate consideration. 


For reasons expressed below, the Board has recharacterized 
the claim for service connection for H. Pylori as on the 
title page.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran's Hepatitis C was initially manifested post-
service, and the only medical opinion to address the etiology 
of the veteran's Hepatitis C weighs against the claim.

3.  While H. Pylori was not shown in service, and the only 
medical opinion weighs against any relation between current 
H. Pylori and stomach complaints in service, the veteran was 
treated for complaints of diffuse abdominal pain and cramping 
in service, and he currently has a diagnosis of functional 
gastrointestinal disturbance.  

4.  Uncontradicted VA medical opinion relates the veteran's 
current abdominal pain and cramping, diagnosed as functional 
gastrointestinal disturbance, to service.


CONCLUSION OF LAW

1.  The criteria for service connection for Hepatitis C are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2006). 

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for a stomach disability 
manifested by chronic and intermittent abdominal pain and 
cramping, diagnosed as functional gastrointestinal 
disturbance, have been met.  38 U.S.C.A. §§ 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the above-noted legal 
authority, the Board finds that all notification and 
development action needed to render a fair decision on each 
of the claims on appeal has been accomplished.

In a February 2002 pre-rating letter, the RO notified the 
veteran of VA's responsibilities to notify and assist the 
appellant in his claims.  In that letter, as well as January 
2005 and September 2005 post-rating notice letters, the RO 
explained what was required to prove a claim for service 
connection; identified the information and/or evidence 
required from him, including medical evidence showing a 
current disability, as well as evidence that the currently 
claimed condition was incurred in or aggravated by the 
veteran's active military service, and ; and a relationship 
between the current condition and service. After each letter, 
the veteran was afforded the opportunity to respond.  Hence, 
the Board finds that the appellant has received sufficient 
notice of the information and evidence needed to support his 
claims, and has been afforded ample opportunity to submit 
such information and evidence.

The Board also finds that the February 2002 pre-rating notice 
letter, along with the  January 2005 and September 2005 post-
rating notice letters, satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies; requested 
that the veteran identify and provide the necessary releases 
for any medical providers from whom he wanted VA to obtain 
evidence for consideration; and invited the veteran to submit 
any additional evidence in support of his claims to include 
any medical records he had.  Also, in the January and 
September 2005 notice letters, the RO specifically requested 
that the veteran submit any information or evidence in his 
possession that pertained to his claims.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  As explained above, all four content of notice 
requirements have been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
before and after the rating actions on appeal.  However, the 
Board finds that, with respect to this matter, any delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that the claims were fully developed and 
re-adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  As indicated above, the 
veteran has been notified of what is needed to substantiate 
his claims, and afforded several opportunities to present 
information and/or evidence in support of the claims, which 
he has done.  In addition, in February 2005, the veteran 
notified the RO that he had not additional evidence to 
submit. As a result of RO development, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the claims on 
appeal.  After the most recent RO notice letter in September 
2005 (which, along with the other notice letters, 
substantially completed VA's notice requirements in this 
case), the RO gave the veteran further opportunities to 
furnish information and/or evidence pertinent to the claims 
on appeal before it readjudicated the claims on appeal (as 
reflected in the June 2006 SSOC).
 
Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2006). 

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (appellant 
status, existence of a disability, connection between the 
appellant's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this case, the veteran's status is not at issue.  
Furthermore, these notice requirements were accomplished in 
the SOC, SSOCs, and an August 2006 letter with the specific 
notice requirements as required by Dingess/Hartman.  

Additionally, the Board finds that all necessary development 
in connection with each claim has been accomplished.  The RO 
has undertaken reasonable and appropriate efforts to assist 
the appellant in obtaining the evidence necessary to 
substantiate his claims; as a result of these efforts, 
service medical records and VA medical records have been 
associated with the record.  The RO also arranged for the 
veteran to undergo VA examinations in connection with his 
claims in June 2002 and March 2006.  Reports of those 
examinations, along with the transcript of the veteran's 
Board hearing, have been associated with the claims file.  
Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any existing pertinent records, 
in addition to those noted above, that that need to be 
obtained.  The record also presents no basis for further 
developing the record to create an additional evidence to be 
considered in connection with the claims. 

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each claim on appeal.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  "In line of duty" means any injury incurred or 
aggravated during a period of active military service, unless 
such injury was the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, was 
the result of the veteran's abuse of alcohol or drugs.  38 
U.S.C.A. § 105(a) (West 2002); 38 C.F.R. § 3.1(m).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).

A.  Service Connection for Hepatitis C.
 
The veteran's service medical records (SMRs) reflect no 
treatment for or diagnosis of hepatitis.  A May 1971 records 
reflect that the veteran reported using intravenous (IV) 
heroin for one month in April 1971 while he was in the United 
States and that upon returning to Vietnam he tried to get off 
drugs by himself but had been snorting approximately one vial 
every day.  He was admitted for withdrawal.  A May 1971 drug 
discharge summary reflects that laboratory findings were all 
within normal limits and the veteran was returned to duty.  
An October 1971 narrative summary reflects that a urine test 
came back positive for heroin and the veteran was then 
transferred from Vietnam to Lackland Air Force Base in Texas 
for further evaluation of his drug abuse.  At that time, the 
veteran admitted to heroin experimentation one year prior to 
entering the military.  He stated that during this time he 
skin-popped heroin and snorted about four or five times.  He 
returned to the use of heroin while in Vietnam which 
consisted mainly of snorting and some smoking.  His habit 
reached about 1 to 2 caps per day.  All routine laboratory 
studies were noted as within normal limits.  He was diagnosed 
with drug use of Heroin (mild without withdrawal), that 
existed prior to service and in the line of duty.  On 
separation examination in November 1971, an addendum 
reflected that the veteran had tested positive for heroin on 
three different dates that same month, but there was no 
notation that the veteran had Hepatitis C. 

Private medical records from Charlotte Medical Center dated 
from May 1999 to September 2001 reflect that the veteran was 
evaluated and treated for chronic Hepatitis C with genotype 
1A.  He received Rebetron therapy, but was nonresponsive.  A 
January 2000 record notes the veteran's past medical history 
to include chronic hepatitis C and history of IV drug abuse 
with abstinence for greater than 20 years.  

In a February 2002 letter, the veteran stated that he was 
exposed to IV drug use, high risk sexual activity and sharing 
of razors when he was in Vietnam and that it could have been 
any of these.  He contends that when he came back to the 
United States, right before he was discharged from service, 
he was asked by at least one doctor if anyone mentioned that 
there was an irregularity with his blood, but he was never 
told what they meant. 

On VA examination in June 2002, the veteran stated that he 
had a history of IV heroin abuse in the early 1970s for which 
he was treated and denied any IV drug abuse since that time. 
He also had unprotected sex with prostitutes while in 
Vietnam.  He stated that he had multiple sex partners in his 
life.  He denied any history of gonorrhea or of syphilis.  He 
has had no homosexual experiences.  The veteran stated he had 
several surgeries, but denied any blood transfusions. He 
stated that he shared razors while in Vietnam which he said 
was common practice, but he did not share toothbrushes.  The 
assessment was chronic hepatitis C, genotype 1A with 
hepatitis and steatosis by liver biopsy, not being treated at 
the present.  The VA examiner opined that in view of the 
veteran's IV drug abuse and sharing of razors in the early 
1970s, it is not possible to state categorically when he got 
his hepatitis, although he had multiple risk factors 
including those mentioned above, without resorting to 
unfounded speculation.  

A July 2002 letter from D. L. Coles, M.D., indicates that the 
veteran was followed for chronic hepatitis C.  

Charlotte Medical Clinic Records dated from July 2002 to 
October 2002 reflect that  the veteran was unable to tolerate 
interferon therapy for treatment of his chronic Hepatitis C 
and was off the medication.  

During the April 2005 hearing, the veteran's representative 
stated, on behalf of the veteran, that while he was over in 
Vietnam, he shared razors with the other people he was with 
and they did things together and that was the only time in 
his life that he ever shared anything that would have had 
blood on it and that was why he felt that his Hepatitis C 
came from his time in the military.  During the hearing, the 
veteran submitted his request for a 60 day abeyance so that 
he could obtain a medical opinion from his doctors which was 
granted by the undersigned.  

A March 2006 VA examination report reflects that the 
physician reviewed the claims file.  The physician notes that 
the presence of Hepatitis-C is clearly documented in the 
medical records.   He references to the previous VA 
examination in 2002 for all of the veteran's risk factors.  
The VA examiner opined that of the risk factors that the 
veteran has had, the most impressive and the one that is of 
highest risk to be associated with Hepatitis C is IV drug 
use, which he did prior to his military service.  He further 
opined that it is at least as likely as not that the onset of 
the veteran's Hepatitis C started at that time.  The examiner 
stated that he did not find from the veteran's medical 
history evidence that he had activities since that time 
whereby he may have contracted Hepatitis C.  The diagnosis 
was Chronic Hepatitis C.  

The veteran asserts that he has hepatitis C as a result of 
inservice exposure, to include the sharing of razors with 
fellow soldiers, intravenous drug use, and sexual relations 
with prostitutes in Vietnam.   However, the Board finds that 
the claim must be denied.  The veteran's service medical 
records do not show treatment for hepatitis symptoms, nor was 
hepatitis noted upon separation from service.  

The Board further notes that the service medical records do 
not contain evidence of such high-risk activity tattoos, 
shared toothbrushes or razor blades, or having multiple 
sexual partners.  There is no inservice evidence of treatment 
for venereal disease.  However, the medical evidence contains 
a great deal of evidence of high-risk activity for hepatitis 
C prior to service.  Specifically, the service medical 
records evidence shows that the veteran reported a history of 
intravenous drug use for one year prior to entry into service 
as well as one week during service in April 1971.   In this 
regard, service connection cannot be granted for substance 
abuse pursuant to the provisions that prohibit service 
connection for willful misconduct, which includes the abuse 
of alcohol and drugs.  38 C.F.R. § 3.301(b)(c).

Furthermore, the first post-service medical evidence of 
hepatitis C is dated in 1999, more than 25 years after 
discharge from service.  The Board points out that the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability are 
factors that weigh against a claim of service connection.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Significantly, the Board also notes that there is no 
competent and probative opinion from any physician that 
establishes a nexus between currently diagnosed hepatitis C  
and military service.  In this regard, in the only competent 
and definitive opinion to address the matter of nexus, the 
March 2006 opinion, that examiner, after reviewing the claims 
file and in consideration of the veteran's assertions, opined 
that of all the risk factors that the veteran alleged, which 
included a history of intravenous heroin abuse in the 1970s, 
unprotected sex with prostitutes while in Vietnam, multiple 
sexual partners, and sharing razors with other service 
members while in Vietnam, the most impressive and the one 
that is of highest risk to be associated with Hepatitis C is 
intravenous drug use, which the veteran did prior to service. 
The examiner further opined that it was at least as likely as 
not that the onset of the veteran's Hepatitis C started at 
the time of his initial intravenous drug use and that there 
had been no activities since that time whereby he may have 
contracted Hepatitis C based on the veteran's medical 
history.  As such, the only medical opinion addressing nexus 
clearly is not supportive of the veteran's claim that his  
hepatitis C is related to his military service.

The Board has taken into consideration the veteran's 
assertions in adjudicating the claim on appeal.  As noted 
above, the veteran has identified various in-service  
potential causes of current hepatitis C, including the 
possibility that sleeping with prostitutes in Vietnam and 
sharing razors with other service members in service may have 
contributed to the development or progression of hepatitis C.  
However, as a layperson without the appropriate medical 
training and expertise, the veteran simply is not competent 
to either assert, on the basis of his assertions, alone, or 
to offer a probative opinion on any medical matter-such as 
whether there is a medical relationship between hepatitis C 
and any incident of military service.  See Bostain v. West, 
11 Vet.  App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet.  App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183,  186 (1997) ("a layperson is generally not capable 
of opining  on matters requiring medical knowledge").

Under the circumstances of this case, the Board finds that 
the claim for service connection for Hepatitis C must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the- doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).





B.  Service Connection for a Stomach Disability, claimed as 
H. Pylori

Service medical records are negative for findings or 
diagnosis of H. Pylori.   A  June 1970 record reflects that 
the veteran complained of stomach cramps and that he vomited 
blood.  A March 1971 record reflects that the veteran 
complained of intermittent stomach cramping for the past two 
years.  A December 1971 clinical record notes that the 
veteran had a history of abdominal crampy pains with nausea, 
and occasional vomiting.  Brought on by nervousness.  
Examination of the upper gastrointestinal tract to rule out 
an ulcer was normal.  The impression was irritable bowel.  

An October 1997 Mercy Hospital South record reflects that the 
veteran underwent a colonoscopy and upper endoscopy with 
biopsy for history of heme positive stools.  The findings 
were normal colonoscopy, mild to moderate antritis and 
duodenitis, rule out Helicobacter pylori versus Nsaid induced 
gastroenteropathy.  

An October 1997 Charlotte Medical Clinic record reveals that 
the biopsy results were positive for H. Pylori.  The veteran 
was started on medication for eradication. 

An August 2002 Charlotte Medical Clinic record reflects that 
the veteran has a history of reflux disease and that samples 
of AcipHex were dispensed.

During the April 2005 hearing, the veteran's representative 
stated, on behalf of the veteran, that when he was in the 
military he started to have stomach pains that would be a 
sharp, sometimes dull type of pain.  He made several 
complaints during service about the stomach pains and he 
would get nauseated, sick to his stomach and he had a poor 
appetite and even lost weight.  The veteran testified that he 
currently had pain and discomfort that prevented him from 
working.  He also stated that he had lost 15 pounds as he was 
not able to eat anything.  He testified that while in the 
service they could not find out what he had or how to treat 
it and that after he left the military he still had problems.  
He stated that after service he sought treatment and they 
found out what he had by doing a colonoscopy and a biopsy 
that showed he had H. pylori.  The veteran testified that Dr. 
Coles, his primary doctor, with the Charlotte medical group 
first treated him and that she sent him to a Dr. Vachego, in 
the same group for treatment of the H. pylori.  The veteran 
asserted that Dr. Vachego said that his H pylori was related 
to his stomach problems in service.  

During the hearing, the veteran submitted his request for a 
60 day abeyance so that he could obtain a medical opinion 
from his doctors which was granted by the undersigned.  

On March 2006 VA examination the veteran stated that he had 
"stomach pain" since the military to the present day, which 
he described as a diffuse, cramping midabdominal discomfort 
which was intermittent but chronic in nature occurring at 
least two or three times a week and never going for long 
periods without periods of discomfort.   The examiner 
commented that this symptom was suggestive of some type of 
functional disturbance causing his discomfort and that it 
came more under the heading of an irritable bowel type 
problem although the veteran did not have sufficient symptoms 
to make that diagnosis.   The examiner also noted that the 
veteran had minimal symptoms suggestive of episodes of colic, 
distention, nausea, and/or vomiting.  His abdomen was soft, 
non-tender, and no masses were felt. The diagnosis was 
functional gastrointestinal disturbance, H-pylori infection 
in the stomach, and no evidence of peptic ulcer disease.  The 
VA examiner opined that the symptoms that the veteran 
describes and the presence of H. Pyloris more than likely are 
unrelated.  Therefore, the examiner opined that it was 
reasonable to say that it was not possible to say when the 
veteran contracted H. Pylori infection and it was not likely 
that the veteran's present symptoms that seemed to date back 
to the time he was in the military are related to the 
presence of H. Pylori in the stomach.  However, the examiner 
also opined that the veteran's present functional 
gastrointestinal symptoms dated back to the time he was in 
service 
  
Considering the above-noted criteria for service connection 
in light of the pertinent record, the Board notes, initially, 
that service connection for H. Pylori is not warranted.  
Despite the veteran's assertions, the medical evidence simply 
does not establish that he had H. Pylori in service.  
Furthermore, the VA examiner opined that H. Pylori was not 
related to his symptoms, and therefore is not service-
connected.

However, when the medical evidence is considered along with 
the veteran's assertions, and with resolution of all 
reasonable doubt in his favor, the Board finds that the 
record presents a basis for a grant of service connection for 
a stomach disability manifested by chronic and intermittent 
abdominal pain and cramping.  

The service records document several complaints of abdominal 
cramps and pain and an impression of irritable bowel, 
although examinations were normal, and the March 2006 VA 
medical opinion has medically related current pain and 
cramping, diagnosed as functional gastrointestinal 
disturbance, to service.  Significantly, the opinion by a 
single VA examining physician is the only opinion to address 
medical etiology of any current stomach problems, and, hence, 
are not contradicted by any other medical evidence or 
opinion.  The Board points out that VA adjudicators are not 
free to ignore or disregard the medical conclusions of a 
physician the opinion of a VA physician, and are not 
permitted to substitute their own judgment on a medical 
matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Willis v. Derwinski, 1 Vet. App. 66 (1991).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the veteran's favor, the Board 
concludes that the criteria for service connection for a 
stomach disability manifested by chronic and intermittent 
abdominal pain and cramping, diagnosed as functional 
gastrointestinal disturbance, are met.








ORDER

Service connection for Hepatitis C is denied.

Service connection for a stomach disability manifested by 
chronic and intermittent abdominal pain and cramping, 
diagnosed as functional gastrointestinal disturbance, is 
granted. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


